                                                                                        FILED
                                                                               2019 Mar-13 AM 08:12
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA                        ]
                                                ]
v.                                              ]   2:18-cr-00502-ACA-SGC
                                                ]
FREDI ADAME-HUANTE                              ]



                  MEMORANDUM OPINION AND ORDER


      Currently before the Court is Defendant Fredi Adame-Huante’s Motion to

Reconsider. (Doc. 23). Mr. Huante moves the court to reconsider its order (doc.

22), denying Mr. Huante’s motion to suppress evidence found in the vehicle Mr.

Huante was driving at the time of his arrest. As grounds for his motion, Mr. Huante

contends that the court did not consider six specific statements made by the

arresting officer at the suppression hearing.


      In making its initial ruling, the court considered all of the testimony and

evidence offered at the suppression hearing. And the court reviewed both the

transcript and evidence upon receipt of this motion. All of the evidence, when

taken as a whole, establishes that the officer had both probable cause to believe

that Mr. Huante committed a traffic violation and reasonable suspicion to believe
that Mr. Huante and his passenger were engaged in criminal activity. The court

therefore DENIES Mr. Huante’s motion to reconsider.


     DONE and ORDERED this March 12, 2019



                                 _________________________________
                                 ANNEMARIE CARNEY AXON
                                 UNITED STATES DISTRICT JUDGE
